Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuity/Reexam Information for 15/704579 
    
        
            
                                
            
        
    

Parent Data15704579, filed 09/14/2017 ,now U.S. Patent #10831726 claims foreign priority to 1615748.9 , filed 09/15/2016 Child Data17036379, filed on 09/29/2020 is a continuation of 15704579 , filed on 09/14/2017 ,now U.S. Patent #10831726

1.	Claims presented for examination: 1-20

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 09/29/2020 and 01/14/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
3.	Claims7-8 are objected to because of the following informalities:  claim 8 which depended on claim 7 which included evaluation of the optional claim language “…generating on one or more language import scripts in dependence on the source data schema and/or retrieved metadata.”  Due to optional language, claim 7 has been examined and evaluated based on the source schema not retrieved data.  Therefore, claims 8-9 were not needed to further examined.  .  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


4.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10/831,726 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because both applications directed to the same claimed invention including executing an automated data import process to retrieve data from the data source and update the target storage system based on the retrieved data, the automated data import process operating in dependence on the source data schema; detecting a change in the source data schema, in response to detecting the change in the source data schema, modifying the automated data import process based on the detected change; and executing the modified automated data import process to retrieve further data from the data source and update the target storage system based on the further retrieved data.  The claim language of the instant application does not include wherein the automated data imported process is defined by a set of stored executable data import instructions in the form of the one or more imported scripts, and regenerating the import scripts, in dependence on the changed source data schema; wherein the import scripts comprise at least a first data retrieval script for performing a complete import of a source table of the data source, and a second data retrieval script for performing an incremental import of changes to the source table.  One ordinary skill in the art would have removed these limitations to arrive the same invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  instructions used for executing the modified automated data import process to retrieve further data from the data source and update the target storage system based on the further retrieved data.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as 

6.	Claim 1-6, 13-21 and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Franz (Pub. No. US 2011/0078113 A1) in view of Aski et al. (Pub. No. US 2011/0125705 Al).
As to claim 1, Franz discloses a computer-implemented method of importing data from a data source to a target storage system, wherein the data is stored at the data source in accordance with a source data schema, the method comprising:
executing an automated data import process to retrieve data from the data source and update the target storage system based on the retrieved data, the automated data import process operating in dependence on the source data schema (FIG. 1, include database 161 and database replication 109, which is intended to be exact or near exact replica of database 161 (i.e., a database replication). As shown, database 161 includes schema 111 and database replication 109 include schema 113...) (Paragraph 0021);
detecting a change in the source data schema (detecting database schema changes) (paragraph 0021);
Franz discloses a stores SQL statement against the identified schema change is prepared and/or may be executed block 304 (paragraph 0030).
Franz does not explicitly disclose in response to detecting the change in the source data schema, modifying the automated data import process based on the detected change; and executing the modified automated data import process to retrieve further data from the data source and update the target storage system based on the further retrieved data.


As to claim 2, Franz discloses the method according to claim 1, wherein detecting a change in the source data schema comprises:
retrieving metadata from the data source defining the source data schema for the data (verifying the identified changes may include performing repeated verification of schema 
comparing the metadata to previously stored metadata for the data source to identify one or more changes to the source data schema (verifying the identified changes may include performing repeated verification of schema changes by comparing database data for an instance of the database to store database metadata for one or more instance of the database) (paragraph 0009).

As to claim 3, Franz discloses the method according to claim 2, comprising storing the retrieved metadata in a metadata repository (stored database metadata) (paragraph 0009).

As to claim 4, Franz discloses the method according to claim 2, comprising configuring the automated data import process in dependence on the metadata (a schema change is identified (block 302), a stored SQL statement against the identified schema change is prepared and/or may be executed) (paragraph 0030).

As to claim 5, Franz discloses the method according to claim 1, wherein the automated data import process is defined by a set of stored executable data import and/or manipulation instructions, the method comprising modifying or regenerating one or more of the executable instructions in dependence on the changed source data schema (the transform component 516 utilizes the mapping information to generate program code for transforming the data extracted from the data source 104 into a format compatible with the data warehouse 102. Following the execution of the code generated by the transform component 516, the loader component 512 loads the transformed data into the data warehouse 102) (paragraph 0072).



As to claim 7, the method of claim 5 excepting for wherein modifying the automated data import process comprises generating one or more import scripts in dependence on the source data schema and/or retrieved metadata.  However, Aski discloses wherein modifying the automated data import process comprises generating one or more import scripts in dependence on the source data schema and/or retrieved metadata (once the attributes have been identified, program code is generated at operation 904 for updating the destination dimension by updating any attribute that have been changed for an already existing member in the dimension…) (paragraph 0078).  This suggests wherein modifying the automated data import process comprises generating one or more import scripts in dependence on the source data schema and/or retrieved metadata.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the instant application to modify teaching of Franz to include regenerating the code as import script in dependence on the modified attributes in the schema as disclosed by Aski in order to update the target.

As to claim 10, Franz the method according to claim 1 excepting for modifying a data schema for the target storage system in dependence on the detected change in the source data schema, wherein the modified automated data import process updates the target storage system based on the modified target data schema.  However, Aski discloses modifying a data schema for the target storage system in dependence on the detected change in the source data schema, wherein the modified automated data import process updates the target storage system based on the modified target data schema (once the attributes have been identified, program code is generated at operation 904 for updating the destination dimension by updating any attribute that have been changed for an already existing member in the dimension…) (paragraph 0078).  This suggests regenerating the code as import script in dependence on the modified attributes in the schema.  Therefore, it would have been obvious to one ordinary skill in 

As to claim 11, Franz discloses the method according to claim 1, comprising classifying a type of the change to the source data schema, and modifying the automated data import process in dependence on the type of change (data type changes) (paragraph 0018), the method optionally comprising: modifying a target data schema and/or an import script for a source schema change comprising one of: an addition of a column, a deletion of a column, and an index change (field delete...) (paragraph 0018).

As to claim 12, Franz discloses the method according to claim 1, comprising one of: receiving the difference information from the data source (metadata) (paragraph 0009); and generating the difference information, wherein generating the difference information comprises receiving a data set from the data source; comparing the received data set to a previously stored version of the data set and generating the difference information based on the comparison (comparing database instances) (paragraph 0009).

As to claim 13, Franz discloses the method according to claim 12, wherein the data set comprises a set of records, the method comprising identifying one or more identifier fields of the set of records that uniquely identify respective records, preferably one or more primary key fields, and comparing the value of the identifier fields to values of said fields in the previously stored version of the data set to identify data changes, the comparing comprising one or more of: in response to a record having an identifier field value not present in the previously stored version of the data set, identifying the record as an inserted record (field addition) (paragraph 0018); in response to a record having an identifier field value present in the previously stored 

As to claim 14, Franz discloses the method according to claim 15, comprising generating one or more updates based on the difference information and applying the updates to the target storage system (metadata) (paragraph 0009).

As to claim 15, Franz discloses the method according to claim 12, wherein the difference information comprises a plurality of data change entries, each data change entry relating to a changed record and specifying one or both of: an update type, the update type preferably selected from the group consisting of insert, update, and delete; and one or more field values of the changed record (addition fields) (paragraph 0018).

As to claim 16, Franz discloses the method according to claim 1, wherein the data source comprises a relational database, the import operation relating to a given source table of the relational database, the detecting step retrieving metadata defining a data schema of the given source table, preferably wherein the automated data import process is configured to retrieve data from the given source table of the data source and update a target data structure at the target storage system corresponding to the given source table based on the retrieved table data (the dimension tables and transform scripts may be automatically updated to reflect these changes) (Paragraph 0008).




Claim 19 is rejected under the same reason as to claim 1, Franz discloses a data import system for importing data from a data source to a target storage system, wherein the data is stored at the data source in accordance with a source data schema, the system comprising a processor (processor 157) (paragraph 0021) and storage medium (machine readable instructions) (paragraph 0021) storing instructions for execution by the processor (processor 157) (paragraph 0021).

Claim 20 is rejected under the same reason as to claim 1, discloses a non-transitory computer-readable storage medium (computer readable media) (paragraph 0012) comprising software code (instruction) (paragraph 0012) adapted, when executed on a data processing apparatus (data processing system) (paragraph 0012), to perform a method of importing data from a data source to a target storage system, wherein the data is stored at the data source in accordance with a source data schema.


5. 	Claims 6 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Franz (Pub. No. US 2011/0078113 A1) in view of Aski et al. (Pub. No. US 2011/0125705 A1) in view of Gislason (US. Patent No. 2013/0151491 A1).


As to claim 8, Franz and Aski discloses the method of claim 7 excepting for generating the one or more import scripts based on retrieved metadata defining the source data schema and based on the more scripts template.  However, Gislason discloses generating the one or more import scripts based on retrieved metadata defining the source data schema and based on the one or more scripts template (the template expander 224 uses load/summary template 226 and matching rules 228 to produce the load script for the target database 232…) (paragraph 0142).  This suggests the load/summary template are retrieved and used to generate update script.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the instant application to modify Franz and Aski include generating the one or more import scripts based on retrieved metadata defining the source data 

As to claim 9, Franz and Aski disclose the method according to claim 8 excepting for retrieving a script template from the plurality stored templates associated with a given data source type, the retrieval script template selected based on the type of the data source from which data is being imported; and modifying the template based on the retrieved metadata to generate a data import script.  Gislason discloses retrieving a script template from the plurality stored templates associated with a given data source type, the retrieval script template selected based on the type of the data source from which data is being imported; and modifying the template based on the retrieved metadata to generate a data import script Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the instant application to modify Franz and Aski include generating the one or more import scripts based on retrieved metadata defining the source data schema and based on the one or more scripts template in Gislason in order to provide the update the target system schema.


6. 	Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Franz (Pub. No. US 2011/0078113 A1) in view of Aski et al. (Pub. No. US 2011/0125705 A1) in view of Battista et al. (Pub. No. US 2009/0182970 A1).

As to claim 17, Franz and Aski disclose the method according to claim 21 excepting partitioning the source table into partitions at the target storage system, wherein the data import is performed in parallel by a plurality of import processes, each import process arranged to generate a respective partition at the target storage system. However, Battis discloses partitioning the source table into partitions at the target storage system, wherein the data import 

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAOQUOC N TO whose telephone number is (571)272-4041. The examiner can normally be reached Mon-Sat 9 - 10:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain S Alams can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 

BAOQUOC N. TO
Examiner
Art Unit 2154



/BAOQUOC N TO/Primary Examiner, Art Unit 2154